Lumpkin, P. J.
Where a verdict is returned in favor of a plaintiff and a judgment is duly entered thereon, and he subsequently accepts from the defendant payment of the amount therein specified in full settlement of the judgment, the case is at an end, and it is too late to thereafter file an “extraordinary” motion for a new trial on the ground of newly discovered evidence tending merely to show that the recovery should have been in a larger amount. Judgment reversed.

All the Justices concurring.